        Case 6:18-mj-00236-MK         Document 129       Filed 06/23/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,

                                                             Case. No. 6:18-mj-00236-MK

       v.                                                    OPINION AND ORDER

TODD MICHAEL GIFFEN,

            Defendant.
_____________________________

MCSHANE, Judge:

       This Court found Defendant Todd Michael Giffen incompetent to proceed on June 28,

2019. ECF No. 75. This Court scheduled a Sell hearing to determine whether Mr. Giffen should

be forcibly medicated to render him competent to stand trial. ECF No. 111. On June 11, 2020,

Defendant objected to appearing by video conference at the hearing. ECF No. 126. This Court

vacated the hearing and the parties briefed the appearance issue. ECF No. 126, 127, 128.

       Federal Rule of Criminal Procedure 43 requires a defendant’s presence for specific

proceedings. See Fed. R. Crim. P. 43(a). Mr. Giffen concedes that Rule 43 does not mandate his

presence at the Sell hearing. Def.’s Br. 2, ECF No. 127. Defendant is currently housed at the

Federal Medical Center in Butner, North Carolina. Gov.’s Resp. 2, ECF No. 128. While the

Court would prefer Mr. Giffen’s presence, the circumstances warrant proceeding with Mr.

Giffen’s appearance by video conference only. Defendant’s request to appear in person at the

Sell hearing is DENIED.




1—ORDER
      Case 6:18-mj-00236-MK      Document 129   Filed 06/23/20   Page 2 of 2




IT IS SO ORDERED.

     DATED this 23rd day of June, 2020.



                         __s/Michael J. McShane ________
                                Michael J. McShane
                            United States District Judge




2—ORDER
